 1

 2
                            UNITED STATES DISTRICT COURT
 3                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 4

 5      ADDIE KILLAM and TERRY DIZARD,

 6                          Plaintiffs,

 7         v.                                              C16-1455 TSZ

 8      CITY OF SEATTLE; TICKETMASTER,                     ORDER
        LLC; and LIVE NATION WORLDWIDE,
 9      INC.,

                            Defendants.
10

11         Counsel having telephonically advised the Court that this matter has been

12 resolved, and it appearing that no issue remains for the Court’s determination,

13         NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with

14 prejudice and without costs. The trial date of June 10, 2019, and all related dates and

15 deadlines are STRICKEN.

16         In the event settlement is not perfected, any party may move to reopen and trial

17 will be scheduled, provided such motion is filed within 60 days of the date of this Order.

18         The Clerk is directed to send a copy of this Order to all counsel of record.

19         IT IS SO ORDERED.

20         Dated this 15th day of May, 2019.

21

22
                                                     A
                                                     Thomas S. Zilly
                                                     United States District Judge
23

     ORDER - 1
